          Case 1:20-cv-00054-JRN Document 40 Filed 01/28/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


JOSEPH FLYNN, INDIVIDUALLY                        §
AND ON BEHALF OF ALL OTHERS                       §
SIMILARLY SITUATED;                               §                   A-20-CV-00054-JRN
             Plaintiff                            §
                                                  §
-vs-                                              §
                                                  §
INFORMATICA, LLC,                                 §
           Defendant

                                            ADVISORY

       Before the Court is the above-entitled and styled case. This case was transferred to the

Western District of Texas on January 6, 2020. On January 27, 2020, the case was re-assigned to

the docket of Judge Nowlin. Considering these events, the Court issues the following advisory:

       Per Local Rule CV-16(c), “[n]ot later than 60 days after any appearance of any

defendant, the parties shall submit a proposed scheduling order to the court in the form described

in Section (a). The parties first shall confer as required by Rule 26(f).”

       The Parties are instructed to confer regarding the content of the proposed scheduling

order and to submit a joint proposed scheduling order using Judge Nowlin’s form. This should be

done on or before FEBRUARY 18, 2020. Judge Nowlin’s form can be accessed via the website

of the District Court for the Western District of Texas (https://txwd.uscourts.gov), the Judge’s

Info Tab, Standing Orders, Austin Division.

       SIGNED this 28th day of January, 2020.




                                               JAMES R. NOWLIN
                                               SENIOR U.S. DISTRICT JUDGE
